DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication received from applicant on April 6, 2022.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on April 6, 2022 has been entered. Claim 29 has been added. Claims 1, 3, 5-7, 13, 15, 17-19 and 28-29 are pending in the current application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “if the at least one disk array group (231-1) is determined not to be in a degraded mode, write the new data and the new parity information into an independent journal space on a storage disk of the at least one disk array group (231-1);” Such limitation is considered new matter by examiner, as the originally filed specification does not support such limitation either alone or in combination with the rest of the limitations of claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Hereinafter Morita, US Publication No. 2001/0049799) in view of Ogawa et al. (Hereinafter Ogawa, US Publication No. 2015/0324294) in view of Weber et al. (Hereinafter Weber, US Publication No. 2007/0124407).
 
Regarding claim 1, Morita teaches:
A method (800) of writing data in a disk array (230) in a storage system (200), the method (800) comprising: 
in response to receiving a write request to write new data to a data block in at least one disk array group (231-1) in a degraded mode within the disk array (230) (See [0102] “The write operation in response to the RAID in this degeneration mode 1002 is described using the flowchart 1000 in FIG. 8.” See [0007] “the data that is allocated to different disks and stored as above is referred to as redundant identical group data or simply as redundant group data.” See Figures 7, 9 and 13, in which disk D1 puts the disk group(s)/array in a degraded/degeneration mode.), reading (810) old data stored in the data block and old parity information stored in a parity block associated with the data block; 
determining (820) new parity information associated with the new data based on the old data, the old parity information, and the new data (See [0016] “Referring now to FIG. 15, OD (Old Data) is the data that is to be updated (referred to as old data below), OP (Old Parity) is the parity data to be updated (referred to as old parity below), ND (New Data) is the write data, NP (New Parity) is the write redundant data (referred to as new parity below) and IP is the interim parity data.” See [0103] “the old data (data to be updated) OD2 that is to be written is read into the buffer 13a from the disk 15 (Process 1008). Next the redundant data to be updated (OP) is read in to the buffer 13a from the disk 15 (Process 1010).” See [0104] “Next, the old data OD2 and the redundant data to be updated OP are used to create an exclusive "or" (XOR) as the IP (Process 1012). The exclusive "or" (XOR) created with the write data ND2 and the IP serves as the NP (Process 1014).” See Figure 9. The prior art teaches creating NP (new parity) data from OD2 (old data), OP (old parity) data, and ND2 (new write data). Furthermore, such limitation corresponds to conventional means of creating new parity data.); 
flushing (840) the new data and the new parity information into the data block and the parity block in the at least one disk array group (231-1), respectively (See [0107] “Next, the subsystem control module 11 waits until the process completes itself normally and then begins writing the write data ND2 and the new parity NP to the disk 15 (Processes 1022 and 1024).” Furthermore, see Figures 9 and 13, in which ND (new data) and NP (new parity) is written/flushed into the data drive and parity drive from the Memory 11a and/or Buffer 13a);
in response to completion of the writing to the at least one cache page, sending a first indication of the completion of the writing to the cache component (210) (See Figure 8, Step S1 and Step S10).

Morita in view of obviousness teaches:
from the at least one disk array group (231-1) in the degraded mode

The claimed limitation specifies which component (i.e. at least one disk array group in the degraded mode) performs the function of sending a write completion indication. Although prior art Morita does teach sending a write completion indication, Morita may not explicitly teach sending a write completion indication from the at least one disk array group in the degraded mode. It would have been obvious to one of ordinary skill in the art to apply a known technique (i.e. sending write completion indication) to a known device (i.e. degraded disk array group) ready for improvement to yield predictable results. That is, merely using the degraded disk array group to perform the known techniques of sending a write completion indication, instead of any other component such as a controller, cpu, etc., would have been obvious to one of ordinary skill in the art as such method would only require applying known techniques of sending write completion indication to a known component (i.e. degraded disk array group) capable of performing the known techniques.

Morita does not explicitly disclose what Ogawa teaches:
reading (810) old data stored in the data block and old parity information stored in a parity block associated with the data block; 
determining (820) new parity information associated with the new data based on the old data, the old parity information, and the new data
in response to determining the new parity information (See [0160] “Then, the CPU 118 reads the old data Da1 and the old parity DaP from the cache flash storage 116 (S33), and creates a new parity DbP from this old data Da1 and old parity DaP, and the new data Db1 (S34).”), writing (830) the new data and the new parity information into at least one cache page provided by a cache component (210) in the storage system (200), the at least one cache page being allocated in a persistent memory (220) in the cache component (210) (See [0160] “The CPU 118 transfers the new parity DbP to the disk controller 107 as needed to achieve duplexing (S42).” See [0161] “Then, the CPU 118 stores the new data Db1 and the new parity DbP in the cache flash storage 116 (S35).” After determining the new parity information in paragraph [0160], the new parity information and new data are stored in the cache.); and 
flushing (840) the new data and the new parity information into the data block and the parity block in the at least one disk array group (231-1), respectively (See [0163] “Then, the disk controller 106 reads the new data Db1 and the new parity DbP from the cache flash storage 116, and saves this new data Db1 and new parity DbP to disk #1 and disk #3, respectively, in accordance with overwriting (S36).”);
wherein writing the new data and the new parity information into the at least one cache page comprises: 
sending a first request to the cache component (210) to allocate the at least one cache page in the persistent memory (220) (See Step S35 of Figure 15.); 
in response to receiving first information about the at least one cache page from the cache component (210), writing the new data and the new parity information to the at least one cache page (See [0161]. See Step S35 of Figure 15. See [0162] “The cache flash storage 116, upon receiving the new data Db1 and the attribute information showing that the new data Db1, selects a block to become the storage destination of the new data Db1.” See [0162] “Also, the cache flash storage 116, upon receiving the new parity DbP and the attribute information showing that the new parity, selects a block for storing the new parity DbP.” First information corresponds to the location in the cache memory that will store the new data and new parity information.) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita with the cache storage method of Ogawa to improve data overwrite-update processing in accordance with RAID-5 systems by levering benefits of cache utilization (see [0156]-[0163] of Ogawa.). 

Ogawa in view of obviousness teaches:
from the at least one disk array group (231-1) in the degraded mode
by the at least one disk array group (231-1) in the degraded mode

The aforementioned limitations specify which component (i.e. at least one disk array group in the degraded mode) performs the request sending function and the data writing function. Although prior art Ogawa does teach the request sending function and data writing function, Ogawa may not explicitly teach the request sending function and data writing function to be performed by the at least one disk array group in the degraded mode. It would have been obvious to one of ordinary skill in the art to apply a known technique (i.e. sending requests and writing data) to a known device (i.e. degraded disk array group) ready for improvement to yield predictable results. That is, merely using the degraded disk array group to perform the known techniques of sending requests and writing data, instead of any other component such as a controller, cpu, etc., would have been obvious to one of ordinary skill in the art as such method would only require applying known techniques of sending requests and writing data to a known component (i.e. degraded disk array group) capable of performing the known techniques.

Weber teaches:
wherein the first information about the at least one cache page comprises a data structure recording an address of the at least one cache page (See [0065] “As noted above, the information required to perform an I/O request on another controller may preferably be provided to the other controller in the form of a scatter/gather list indicating addresses in the local cache memory of this first storage controller where the data may be accessed. Element 410 is operable to forward the write operation to another controller along with the constructed scatter/gather list. Element 412 then represents processing by the a selected other controller to perform the indicated write operation using the scatter/gather list and using RDMA capabilities to access the write data from the local cache memory of this storage controller.” See paragraph [0067]. The prior art teaches a scatter gather list (i.e. data structure) indicating addresses in a local cache.); and

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita and the cache storage method of Ogawa with the data transfer method of Weber to permit storage devices the capability of accessing a local cache, by providing locations of where the cache can be accessed, thus improving memory management by leveraging benefits of cache utilization. 

Regarding claim 13, prior art used in the rejection of claim 1 teaches:
A disk array (230) comprised in a storage system (200), the disk array (230) comprising: 
at least one processing unit; 
at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing a device to perform acts comprising: 
in response to receiving a write request to write new data to a data block in at least one disk array group (231-1) in a degraded mode within the disk array (230), reading old data stored in the data block and old parity information stored in a parity block associated with the data block; 
determining new parity information associated with the new data based on the old data, the old parity information, and the new data; 
in response to determining the new parity information, writing the new data and the new parity information into at least one cache page provided by a cache component (210) in the storage system (200), the at least one cache page being allocated in a persistent memory (220) in the cache component (210); and 
flushing the new data and the new parity information into the data block and the parity block in the at least one disk array group (231-1), respectively;
wherein writing the new data and the new parity information into the at least one cache page comprises: 
sending, from the at least one disk array group (231-1) in the degraded mode, a first request to the cache component (210) to allocate the at least one cache page in the persistent memory (220): 
in response to receiving first information about the at least one cache page from the cache component (210), writing, by the at least one disk array group (231-1) in the degraded mode, the new data and the new parity information to the at least one cache page, wherein the first information about the at least one cache page comprises a data structure recording an address of the at least one cache page; and 
in response to completion of the writing to the at least one cache page, sending, from the at least one disk array group (231-1) in the degraded mode, a first indication of the completion of the writing to the cache component (210) (See rejection of claim 1).

Claims 3, 5-7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Ogawa in view of Weber in view of Friedman et al. (Hereinafter Friedman, US Publication No. 2019/0082010).

Regarding claim 3, Friedman teaches:
The method (800) according to claim 1, wherein the data block and the parity block are included in a stripe in the at least one disk array group (231-1), the first request instructing the cache component (210) to lock the stripe to prevent a further operation for the stripe, and the first request further instructing the cache component (210) to mark the at least one cache page as to-be-flushed upon receiving the first indication (See Figure 4, which teaches stripes of a RAID group that comprise a data block and parity block, in which the stripe may be locked. The prior art also teaches destaging (i.e. flushing) data and parity data from RAM to storage devices.). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita and the cache storage method of Ogawa and the data transfer method of Weber with the RAID stripe management method of Friedman to prevent requesting components from accessing the same stripe concurrently (See Abstract [0022] and [0061]), thus improving data consistency in a RAID storage system.

Regarding claim 5, Morita teaches:
The method (800) according to claim 3, wherein writing the new data and the new parity information into the data block and the parity block respectively comprises: 
in response to receiving, from the cache component (210), a second indication that the new data and the new parity information can be flushed to the at least one disk array group (231-1), sending to the cache component (210) a second request to flush the new data and the new parity information; 
in response to receiving from the cache component (210) a write-through request for the new data and the new parity information, flushing the new data and the new parity information to the data block and the parity block, respectively (See rejection of claim 1. See Figures 8, 9, and 13, which teaches flushing (i.e. writing-through) the new data and new parity information to a disk array group. For example, see write request/instruction (a) and (g) depicted in Figure 9. See [0112] “In this case, the state of the RAID that is to be written is taken to be degenerated so the subsystem control module 11 issues write instructions to the device control module 13 as follows:” See [0119] “(g) The ND2 and NP are written to disk 15 and the ND2 in memory 11a is deleted.” Furthermore, in view of [0112]-[0119], steps (a)-(g) in Figure 9 correspond to write instructions/requests. See Figure 8, “Write operation during degeneration” and S1 “Transfer write data ND2 held in memory to buffer unchanged”, which depicts the cache receiving indication to flush the write data ND2. See Steps (a) and (b) of Figure 13.); and 
in response to completion of the flushing to the data block and the parity block, sending a third indication of the completion of the flushing to the cache component (210) (See Figure 8, Step S12 and Step S13).

Regarding claim 5, Ogawa teaches:
The method (800) according to claim 3, wherein writing the new data and the new parity information into the data block and the parity block respectively comprises: 
in response to receiving, from the cache component (210), a second indication that the new data and the new parity information can be flushed to the at least one disk array group (231-1), sending to the cache component (210) a second request to flush the new data and the new parity information; 
in response to receiving from the cache component (210) a write-through request for the new data and the new parity information, flushing the new data and the new parity information to the data block and the parity block, respectively (See rejection of claim 1. See [0163] “Then, the disk controller 106 reads the new data Db1 and the new parity DbP from the cache flash storage 116, and saves this new data Db1 and new parity DbP to disk #1 and disk #3, respectively, in accordance with overwriting (S36).” See Figure 15, in which new data and new parity information is flushed (i.e. write-through operation) to disk #1 and disk #3 respectively in response to receiving the new data and new parity information.); and 

Ogawa in view of obviousness teaches:
at the at least one disk array group (231-1) in the degraded mode
from the at least one disk array group (231-1) in the degraded mode

The aforementioned limitations specify which component (i.e. at least one disk array group in the degraded mode) performs the request sending function and the receiving function. Although prior art Ogawa does teach the request sending function and receiving function, Ogawa may not explicitly teach the request sending function and receiving function to be performed by the at least one disk array group in the degraded mode. It would have been obvious to one of ordinary skill in the art to apply a known technique (i.e. sending requests and receiving information) to a known device (i.e. degraded disk array group) ready for improvement to yield predictable results. That is, merely using the degraded disk array group to perform the known techniques of sending requests and receiving information, instead of any other component such as a controller, cpu, etc., would have been obvious to one of ordinary skill in the art as such method would only require applying known techniques of sending requests and receiving information to a known component (i.e. degraded disk array group) capable of performing the known techniques.

Ogawa does not explicitly disclose what Morita teaches:
in response to completion of the flushing to the data block and the parity block, sending a third indication of the completion of the flushing to the cache component (210) (See Figure 8, Step S12 and Step S13).

Morita in view of obviousness teaches:
from the at least one disk array group (231-1) in the degraded mode

The claimed limitation specifies which component (i.e. at least one disk array group in the degraded mode) performs the function of sending a completion indication. Although prior art Morita does teach sending a completion indication, Morita may not explicitly teach sending a completion indication from the at least one disk array group in the degraded mode. It would have been obvious to one of ordinary skill in the art to apply a known technique (i.e. sending completion indication) to a known device (i.e. degraded disk array group) ready for improvement to yield predictable results. That is, merely using the degraded disk array group to perform the known techniques of sending a completion indication, instead of any other component such as a controller, cpu, etc., would have been obvious to one of ordinary skill in the art as such method would only require applying known techniques of sending completion indication to a known component (i.e. degraded disk array group) capable of performing the known techniques.

Regarding claim 6, Morita teaches:
The method (800) according to claim 5, wherein the write-through request comprises second information of the at least one cache page marked by the cache component (210) as to- be-flushed (See rejection of claim 1 and claim 5. See Figures 8, 9, and 13, location information (i.e. second information) of the data to be transferred (write-through) is determined to transfer the data between multiple memory devices.).

Regarding claim 6, Ogawa teaches:
The method (800) according to claim 5, wherein the write-through request comprises second information of the at least one cache page marked by the cache component (210) as to- be-flushed (See rejection of claim 1 and claim 5. See Figure 15, in which location information (i.e. second information) of the data to be transferred (write-through) is determined to transfer the data between multiple memory devices.).

Regarding claim 7, Morita teaches:
The method (800) according to claim 5, wherein the second request instructs the cache component (210) to release the at least one cache page (See [0108] “Then, the subsystem control module 11 waits until the writing process has been completed (Process 1026). Once the writing process has been completed normally, the ND2 on the memory 1 la will be deleted and the process will be completed (Processes 1028, 1030).”) 

Morita does not explicitly disclose what Friedman teaches:
and unlock the stripe upon receiving the third indication so as to enable a further operation for the stripe (See Figure 3, Step 100. See [0063] “Agents 40 lock and unlock stripes using RDMA atomic compare-and-swap operations, retrying as needed until the lock/unlock is successful.”).

Regarding claim 15, prior art used in the rejection of claim 3 teaches:
The disk array (230) according to claim 13, wherein the data block and the parity block are included in a stripe in the at least one disk array group (231-1), the first request instructing the cache component (210) to lock the stripe to prevent a further operation for the stripe, and the first request further instructing the cache component (210) to mark the at least one cache page as to-be-flushed upon receiving the first indication (See rejection of claim 3).

Regarding claim 17, prior art used in the rejection of claim 5 teaches:
The disk array (230) according to claim 15, wherein writing the new data and the new parity information into the data block and the parity block respectively comprises: 
in response to receiving, at the at least one disk array group (231-1) in the degraded mode from the cache component (210), a second indication that the new data and the new parity information can be flushed to the at least one disk array group (231-1), sending, from the at least one disk array group (231-1) in the degraded mode to the cache component (210) a second request to flush the new data and the new parity information; 
in response to receiving from the cache component (210) a write-through request for the new data and the new parity information, flushing the new data and the new parity information into the data block and the parity block, respectively; and 
in response to completion of the flushing to the data block and the parity block, sending, from the at least one disk array group (231-1) in the degraded mode, a third indication about the completion of the flushing to the cache component (210) (See rejection of claim 5).

Regarding claim 18, prior art used in the rejection of claim 6 teaches:
The disk array (230) according to claim 17, wherein the write-through request comprises second information about the at least one cache page marked by the cache component (210) as to-be-flushed (See rejection of claim 6).

Regarding claim 19, prior art used in the rejection of claim 7 teaches:
The disk array (230) according to claim 17, wherein the second request instructs the cache component (210) to release the at least one cache page and unlock the stripe upon receiving the third indication so as to enable a further operation for the stripe (See rejection of claim 7).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Ogawa in view of Weber in view of Friedman in view of He et al. (Hereinafter He, US Publication No. 2008/0183963).

Regarding claim 28, He teaches: 
The method according to claim 3, wherein flushing (840) includes: 
scanning (710, 720), by the cache component 210, the persistent memory (220) in the cache component (210) for cache pages that are marked as to-be-flushed; 
determining (730), by the cache component 210, a set of dirty cache pages that are associated with the stripe; 
flushing (740), by the cache component 210, all dirty cache pages of the set into the stripe in the at least one disk array group 231-1 simultaneously (See [0090] “In the data cache 70, a victim (dirty) page is determined by the replacement policy for the victim page. While flushing the victim, it is efficient to collectively flush dirty pages that belong to the same stripe as the victim. System 10 defines a W-neighborhood for a victim page, as illustrated by the shaded blocks in FIG. 3A. The W-neighborhood is defined as the set of all pages, clean or dirty, in the data cache 70 that are in a 2W+1 stripe window centered around the stripe of the victim. By choosing W>0, system 10 can batch the flush requests of one or more pages that are presumably physically close, thereby improving the throughput of the disks.”); and 
in response to flushing all the dirty cache pages of the set, removing (750), by the cache component 210, the to-be-flushed marks from the dirty cache pages of the set (See [0055] “The read and write requests are serviced by the data cache 70 that manages cached data in pages. With write-back caching, application writes are copied to pages in the data cache 70 and marked dirty. At a later time, as determined by the page replacement policy of the I/O stack 15, dirty pages are flushed (written out) to the storage devices 45.” In view of paragraph [0055] and [0090], it is known in the state of the art to mark dirty pages as clean after flushing the dirty pages.).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the RAID management method of Morita and the cache storage method of Ogawa and the data transfer method of Weber and the RAID stripe management method of Friedman with the cache storage method of He to improve throughput of the disks comprising the RAID system by improving management of cached dirty pages containing data stored in the disks. 

Response to Arguments
Applicant's arguments filed April 6, 2022 in regards to current amendments filed April 6, 2022 have been fully considered. Although the current amendments would overcome previous rejections from the Office Action mailed January 10, 2022, the current amendments are rejected under obviousness in view of the cited art herein.  On page 13 of applicant’s arguments, Applicant submitted that the Morita reference, the Ogawa reference, and the Weber reference, taken alone or in proper (if possible) combination, do not appear to teach or suggest this novel interplay between the "disk array group (231-1) in the degraded mode" and the "cache component (210)" or "cache page," each as set forth in amended claim 1. Applicant further submitted that the Ogawa reference discloses in its paragraph [0161], "... the CPU 118 stores the new data Db1 and the new parity DbP in the cash flash storage 116 (S35)." Applicant submitted that the "CPU 118," as disclosed in paragraph [0161] of the Ogawa reference, does not appear to be -14-suggestive of the "disk array group (231-1) in the degraded mode" as recited in amended claim 1. Examiner asserts that although Ogawa may not explicitly disclose the "disk array group (231-1) in the degraded mode" to perform the claimed limitation, and teaches a separate entity to perform the claimed limitation (i.e. CPU 118), it still would have been obvious to one of ordinary skill in the art to arrive at the claimed limitation in view of the combination of the cited references, by essentially applying a known technique to a known device ready for improvement to yield predictable results. See obviousness rationale provided for the rejection of claim 1 in view of the argued limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139